Title: James Madison to Thomas L. McKenney, 12 August 1828
From: Madison, James
To: McKenney, Thomas L.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Aug. 12 1828
                            
                        
                        
                           
                        I have recd. your letter of the 4th. inst: with the publication contained in it; The opinion I have ever
                            entertained of your integrity & honor, can not be changed by transactions involving controverted details, no
                            longer within the scope of my attentions; nor by any thing short of an evidence of misconduct, which I certainly do not
                            anticipate. Mrs. M. joins in the offer I make of continued esteem & regard.
                        
                            
                                
                            
                        
                    